Title: To George Washington from William Vans Murray, 9 October 1797
From: Murray, William Vans
To: Washington, George



Dear Sir,
The Hague 9 Octr 1797.

The day before yesterday I recieved a letter from Mr Williams, consul at Hamburgh, in which he informs me that M. La Fayette and his family were expected there on the next day—the Fourth Inst.—That all the family, except Madame la Fayette & one of her daughters, were well; & that they would probably embark in the Ship John, for America, if the health of the ladies permitted. I had written to the general, offering my services & enclosing to him the letter of his son, written in answer to the one which Mr Livingston wrote in March 1796—in which I thought he might perceive both

the marks of your goodness to him, & the promise of an ingenuous mind & a good understanding —In that letter I also informed him where & how situated his son was &c. &c.
The negociation at Lisle is over—Lord Malmsbury having had orders to quit the Republic upon his declaring that he had no instructions to agree to the Ultimatum of the Directory, which they sent soon after they had executed their plan against the Councils. The Ultimatum, it is said, was that Great Britain should restore all she had conquered from France & her allies & pay for the Ships taken at Toulon—the terms were extrava[ga]nt, and the manner it is said peremptory & offensive—the order being that if Lord M. had not powers to settle such a basis, he must quit France in twenty four hours, that he might go & get them —The day before yesterday I was informed, through a channel upon which I rely, that on the 3d a Secret overture reached the French cabinet proposing to renew the negociation, but to do it Secretly—or to so carry it on. Certain it is, that the Parliament of Great Britain, which was to have met on the 5th, is prorogued, to early next month—This confirms the idea that additional advances will be made immediately towards a fresh negociation, that the issue may be made known against the meeting of Parliament. Indeed scarcely any object short of national independence & their commerce can counterbalance the certain expence which the british nation will have to encounter if the war continue another year—for it appears that near Fifty millions Sterg will be the ensuing estimate-—& an anticipation of twenty years of the Land Tax is contemplated. On the other hand France has properly no Finance—She is perhaps the more terrible on that very account—Her energies proceed less from an organization than a disorganization of means—and as long as the Directory can command hundreds of thousands of troops, and there remains a years pay & clothing in her dominions, or in those of her dependencies & allies, she can carry on a land war—it is a struggle between a man in health, who husbands his muscular efforts, & a man in a convulsion. The Directory certainly are too artful to desire peace with great Britain—France would be a scene of civil war in six months from a general peace. The real crime of the Legislature which has brought ruin upon Sixty Four of them & upon two of the Directory, was the endeavour which they made with sincerety to put a regular government into practice—to reclaim the disorderly habits of the nation—to recall

all the public bodies to the adoption of principles & system—& especially to sanctify the Doctrines of the public Law of Europe & the law of nations that the ambition of the Executive & of its armies might be checked by public opinion & by the fair controul of the constitution—To accomplish this they seized upon the very first approaches of a general Peace, which they anticipated—& had peace taken place they would have accomplished these great objects or have proved to France that the Republican experiment was impracticable. In these indeavours, the Directory saw that the powers which they had assumed, were threatened; & they exceited the public odium against them—or rather that of the armies—As the councils had pretty strongly intimated their intention of revising the expenditures of certain generals, of those vast treasures with which they had been fairly debited, it was not a difficult thing to rouse those generals & their troops against the councils. Doubtless, Sir, the royalists did join with those moderates—but the moderates were perfectly innocent of the views of these who probably meant to go along with them & intended to direct any events which might occur in a crisis to their favourite object. Throughout America we have seen that the majority of the royalists chose to unite with the Federalists in favour of good government; but the Federalists were untainted with the british feelings of the former royalists, & the revolutionary moderates were unconnected with the prospects of the cidevant nobles.
The Dutch Fleet which has been so long in the Texel has at length gone to sea. On the day before yesterday they sailed. Seventeen of the line & eleven inferior Ships with two Dutch Battalions on board compose the fleet. The probability is that the troops are destined for Batavia in India. The French troops leave us here daily—they go to the Rhine. Among the wonders of the day is a new Republic on the Rhine—Bonn—Cologne & Coblentz—The people & their magistrates deny that the Sovereign people have consented—but the French say otherwise. I am with perfect esteem & profound respect faithfully Dear Sir yr mo. obt Sevt

W. V. Murray.

